240 F.2d 844
Matter of the Application of Vincent CICENIA for a Writ ofHabeas Corpus.Vincent Cicenia, Appellant.
No. 12011.
United States Court of Appeals Third Circuit.
Argued Dec. 4, 1956.Decided Jan. 7, 1957.

Dickinson R. Debevoise, Newark, N.J., for appellant.
C. William Caruso, Asst. Prosecutor of Essex County, Newark, N.J.  (Charles V. Webb, Jr., Prosecutor for Essex County, Newark, N.J., on the brief), for respondent.
Before BIGGS, Chief Judge, KALODNER, Circuit Judge, and KRAFT, district judge.
PER CURIAM.


1
The case of the appellant has been ably presented to us by counsel appointed by the trial court.  Every issue of the case has been covered adequately by Chief Judge Forman in his thorough opinion, D.C., 148 F. Supp. 98, and it would be a work of supererogation to repeat the arguments of the parties here and deal with them anew.


2
The decision of the court below was correct in all respects.  Until the Supreme Court of New Jersey reverses its holding that an accused may be denied the opportunity to consult with counsel during the period of police interrogation between arrest and arraignment and that the right to counsel contemplates only assistance of counsel at the trial, and preparation for trial of the case, State v. Grillo, 1952, 11 N.J. 173, 93 A.2d 328, or until the Supreme Court of the United States reverses the Supreme Court of New Jersey in these respects we cannot hold that an accused was denied due process of law under circumstances such as those at bar.  We repeat, however, what the trial court said, that 'This result is reached without enthusiasm.'  (148 F. Supp. 104.)


3
The judgment appealed from will be affirmed.